—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered *467January 4, 1996, convicting defendant, after a jury trial, of riot in the first degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and reliability of identification testimony. We have considered and rejected defendant’s remaining contentions. Concur—Sullivan, J. P., Lerner, Rubin and Tom, JJ.